Title: From Benjamin Franklin to ——— Brochier, 24 August 1781
From: Franklin, Benjamin
To: Brochier, ——


Sir,
Passy, Augt. 24. 1781.
On Enquiry this Day I do not find that you have yet drawn upon me as I expected for the Money you had kindly advanc’d in relieving our poor Prisoners at Lisbon. If any fresh Charges on that Account have accru’d since the Letter you honour’d me with Dated the 16th of January, please to add them to the former, and draw upon me for the whole, and your Bill shall be paid upon Sight. I understand lately that M. Dohrman has failed; and as I have no Acquaintance in Lisbon, I have requested Mr Jay, American Minister at Madrid, who is more conveniently situated for that purpose than I am, to take Care of our People in your Port, by means of some Person to be appointed by him.— If you would be so good as to nominate to him a proper Person, and superintend the Affair as Occasion may require, you will add greatly to the Obligations your Humanity and friendly Offices have already laid us under. If in any thing I can be servicable to you here, be pleased to command me, who am with sincere Esteem and Regard, Sir,

P.S. If it is more convenient to you to receive the Money in Lisbon, I will endeavour to find some Person who has a Correspondent there, & will undertake to order the Payment.
  Mr Brochiel Consul de France à Lisbonne

